Citation Nr: 0007830	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-31 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for somatoform pain 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than November 
13, 1996, based on clear and unmistakable error in a January 
1947 rating decision, reducing the rating for service-
connected psychoneurosis from 50 to 10 percent.


REPRESENTATION

Veteran represented by:	William K. Randolph, Attorney 
at law


WITNESSES AT HEARING ON APPEAL

The veteran and an acquaintance


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Nashville Regional Office (RO).  In January 2000, the 
veteran testified at a Board hearing at the RO.


FINDINGS OF FACT

1.  The veteran's somatoform pain disorder is manifested by a 
preoccupation with physical complaints without evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms such as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

2.  The argument as to clear and unmistakable error in the RO 
January 1947 rating decision, which reduced the rating of the 
veteran's psychoneurosis from 50 to 10 percent, essentially 
consist of allegations that the RO improperly weighed and 
evaluated the evidence.

3.  The claim for an increased rating for a psychoneurosis 
was received at the RO on November 13, 1996, and it is not 
factually ascertainable from the medical evidence of record 
that an increased rating was warranted in the year prior to 
the date of receipt of such claim.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
somatoform pain disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9422 (1999).

2.  The allegations of error in the January 1947 RO rating 
decision do not rise to the stringent definition of clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (1999).

3.  The criteria for an effective date earlier than November 
13, 1996 for a 10 percent rating for a psychoneurosis 
(somatoform pain disorder) have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran's service medical records shows that 
he complained of persistent headaches since basic training.  
His parents and family doctor sent letters to the veteran's 
commanding officer describing a history of childhood 
seizures, headaches, and an epileptic personality.  On 
receipt of these letters, the veteran was referred for 
evaluation by his commanding officer.  On admission to the 
hospital in May 1945, electroencephalogram (EEG), laboratory 
testing and physical examination were all negative.  
Neurologic examination was likewise negative, but for a 
notation to the effect that the veteran's skull was too 
large.  A neuropsychiatric conference concluded that he had 
chronic anxiety and hysterical reaction, moderate, manifested 
by headache and bizarre sensory disturbances in the scalp.  
The veteran was also noted to have developed hepatitis during 
his period of hospitalization.  He was transferred to a 
convalescent hospital and, after a period of rehabilitation, 
was medically discharged from service.  The diagnoses on 
discharge were chronic anxiety reaction, mild, and infectious 
hepatitis, recovered.  It was noted that his then-present and 
future impairment due to disabilities was mild.

By December 1945 rating decision, the RO granted service 
connection for psychoneurosis, anxiety reaction with 
headaches, and assigned it an initial 50 percent rating, 
effective November 30, 1945, the day following the date of 
the veteran's separation from service.  He was notified 
thereof in December 1945.

In December 1946, he underwent VA medical examination to 
determine the current severity of his service-connected 
psychoneurosis.  On examination, he reported that in the year 
since discharge from service, he felt that no improvement had 
occurred in his disability.  He reported severe headaches 
with strenuous work, as well as sharp pains in his chest, 
bowels, and stomach.  He also reported temper problems, but 
stated he got along well with others "if they don't try to 
run over me."  He indicated that he was managing his 
father's 82 acre farm, hiring field hands to do the strenuous 
labor, and planned to run a small restaurant.  He stated that 
he enjoyed going to movies, church, and dating.  
Neuropsychiatric examination showed he was well mannered, 
intelligent, cooperative and well oriented.  He spoke 
coherently and relevantly.  His memory was good and he had no 
psychotic manifestation or tendency to exaggerate symptoms.  
The diagnosis was psychoneurosis, anxiety reaction, definite 
to moderate social and industrial disability.

By January 1947 rating decision, the RO proposed to reduce 
the rating for the veteran's psychoneurosis from 50 to 10 
percent, pursuant to Diagnostic Code 9105.  The proposed 
reduction was to be effective March 19, 1947.  By January 
1947 letter, the RO notified the veteran of its proposal and 
advised him that he had 60 days to submit evidence showing 
that the proposed reduction should not be implemented.  

In response, the veteran submitted a February 1947 statement 
to the effect that his disabilities were "just as bad as 
ever."  He indicated that, although he had not been to a 
civilian doctor since his separation from service, he still 
had constant headaches, back pain, and left shoulder blade 
pain.  After the RO advised him that medical evidence was 
required in support of his claim, he submitted a March 1947 
letter from a private physician to the effect that the 
veteran described symptoms of pain in his head, neck, and 
other body parts following strenuous physical activity.  He 
further indicated that the veteran was "highly nervous" and 
that it was his opinion that his disability had worsened over 
the last several years.  

By April 1947 rating decision, the RO continued its earlier 
decision.  By April 1947 letter, the RO notified the veteran 
that his claim had been reconsidered on the basis of the 
evidence he had submitted, as well as the other evidence of 
record.  After such consideration, the RO concluded that the 
veteran's condition warranted no change in the prior rating 
decision of January 1947 by which he was reduced from 50 to a 
10 percent disability rating.  He was notified of his 
procedural and appellate rights.

In February 1948, the veteran requested admission to a VA 
hospital for treatment of his disability.  In April 1948, he 
was admitted complaining of headaches, which he indicated had 
begun shortly after his induction into the military.  The 
examiner noted the veteran's in-service medical history and 
his assertions that he had no change in his symptoms since 
separation from service.  The veteran reported that he had 
been unable to work, because work brought on his symptoms.  
He stated that as long as he didn't work, he felt good.  On 
examination, the veteran gave a "poor story and answered 
questions shortly, not elaborating on anything asked."  He 
was noted to be "rather surly and at times sarcastic."  The 
examiner noted that the veteran exhibited no imagination, 
delusions, hallucinations, obsessions, or compulsions, and 
that he was well oriented with good memory.  He was described 
as in good spirits, and stated that he felt fine.  Physical 
examination was normal, but for a rather large head.  The 
diagnoses on discharge in May 1948 were immaturity reaction, 
passive reaction type, and cephalgia.  

By June 1948 rating decision, the RO proposed to decrease the 
rating for the veteran's disability (now characterized as 
immaturity reaction, passive aggressive), to zero percent.  
The effective date of the proposed reduction was to be August 
3, 1948.  The veteran was advised that he could submit 
evidence within 60 days to show that the reduction should not 
take place.  

The veteran submitted a letter in July 1948 requesting an 
appeal form.  He stated that since basic training, he had 
been "almost totally disabled."  In a letter dated later 
that month, the RO enclosed the appeal form, and notified the 
veteran that he had until June 3, 1949 to submit the 
completed form.  He was also advised that he had the right to 
submit additional evidence in support of his claim.  He did 
not return the form.

In March 1949, he submitted a statement to the effect that he 
had been having severe headaches and pains since service 
which were aggravated by "the least exertion or anxiety."  
In support of his contentions, he submitted a March 1949 
letter from a private physician outlining the veteran's 
medical history of headaches and pains since 1944.  The 
physician stated that he had never examined the veteran 
before and had provided the letter solely based on a history 
reported by the veteran.  He indicated that he was not 
equipped to offer an opinion on the veteran's condition.  
Also submitted were March and April 1949 letters from 
acquaintances of the veteran to the effect that he had been 
nervous, depressed, and had complained of headaches and other 
pains since service.  

In July and October 1949, the veteran was afforded VA 
examination at which he complained of severe pains in his 
head as well as occasional pain in other body parts, such as 
his heart, knees, stomach and back.  On examination, he was 
composed and without any especial emotional display.  He 
answered questions promptly and relevantly, but seemed 
preoccupied with the functioning of his bodily organs.  He 
was mentally clear, oriented for time, place, and person and 
his memory was reasonably good.  He did seem to be rather 
childish and immature in his reactions.  He convincingly 
denied hallucinations, delusions, and psychotic symptoms.  
The examiner concluded the veteran exhibited no sign of 
psychoneurosis reaction or neurosis.  He noted that the 
veteran complained of a great variety of physical aches and 
pains, which may constitute a somatic sense deception.  With 
respect to his social and economic adjustment, the examiner 
noted that the veteran had not worked regularly since 
separation from service; he noted that the veteran had been 
managing his father's 80 acre farm and usually supervised the 
work.  A history of hepatitis in service was also noted, as 
well as early jaundice.  The diagnosis was no established 
neuropsychiatric disease and residuals of hepatitis, not 
established.  

By October 1949 rating decision, the RO granted service 
connection for residuals of hepatitis.  An initial zero 
percent rating was assigned from November 1945 and a 10 
percent rating was assigned from May 1949.  In addition, the 
RO continued the zero percent rating for the veteran's 
psychiatric disability.  He was notified of that decision, as 
well as his procedural and appellate rights, by October 1949 
letter.  He did not file an appeal within the applicable time 
period.

In July 1950, the veteran was hospitalized after he developed 
a film over his right eye while plowing a dusty field.  On 
admission, keratoconjunctivitis of the right eye was 
observed, along with moderate anxiety.  The veteran received 
treatment for his right eye condition and was discharged the 
following month with a diagnosis of right eye 
keratoconjunctivitis, improved.  

By September 1950 rating decision, the RO denied service 
connection for keratoconjunctivitis and continued the zero 
percent rating for immaturity reaction, formerly diagnosed as 
anxiety reaction.  The RO notified the veteran of its 
decision, as well as his procedural and appellate rights, by 
September 1950 letter.  He did not appeal the RO decision 
within the applicable time period.

In August 1952, the veteran underwent VA examination to 
determine the current severity of his service-connected 
disabilities.  Neurologic and psychiatric evaluations were 
normal and residuals of hepatitis were not found.  By 
September 1952 rating decision, the RO continued the zero 
percent rating for immaturity reaction, passive aggressive 
(formerly diagnosed as anxiety reaction) and reduced the 
rating for the residuals of hepatitis to zero percent, 
effective August 1952.  The veteran was notified of the RO 
decision by September 1952 letter, but he did not appeal 
within the applicable time period.

In November 1977, the veteran submitted an application for 
nonservice-connected pension benefits, stating that he was 
unable to work due to hypertension and dizziness.  In support 
of his claim, the RO obtained VA clinical records showing 
treatment for hypertension.  No complaint or finding of a 
psychoneurosis were recorded.  By January 1978 rating 
decision, the RO denied that claim.

In January 1980, the veteran submitted another application 
for nonservice-connected pension benefits, stating that he 
was unable to work due to residuals of a cerebral vascular 
attack.  A February 1980 VA hospitalization summary was 
obtained and showed that in January 1980, the veteran had a 
cerebral vascular attack with residual left motor weakness.  
He was given physical therapy during which he exhibited a 
hostile and uncooperative attitude.  Nonetheless, he had fair 
return of function and psychological treatment improved his 
anger and hostility.  By February 1980 rating decision, the 
RO awarded nonservice-connected pension benefits, effective 
January 22, 1980, the date of receipt such claim.

An October 1995 Examination For Housebound and Aid And 
Attendance purposes showed that the veteran was alert and 
oriented, able to groom and dress himself with little 
assistance, ambulate independently with the use of an 
assistive device.  It was also noted that he was only able to 
leave his some when accompanied by another person due to his 
inability to ambulate independently and exercise good 
judgment.  The diagnoses were venous stasis ulcers on the 
left lower extremity, hypertension, residuals of a cerebral 
vascular accident, bladder outlet obstruction, and 
incontinence.  No complaint or finding of a psychoneurosis 
was recorded.

On November 13, 1996, the veteran submitted a claim for 
increased rating for his service-connected disabilities.  In 
connection with his claim, he was afforded a VA psychiatric 
examination in January 1997.  The examiner reviewed the 
veteran's claims folder and gave an extensive history of the 
veteran's disabilities.  On examination, the veteran reported 
that he had worked for 20 years as a truck driver.  He stated 
that he had married in 1950, was divorced in 1970, and had 
lived alone ever since.  He indicated that his house had 
burned down in 1994 and that he had been living in a 
recreational vehicle, parked in a friend's lot in 1994.  The 
examiner noted a history of strokes in 1980 and 1992 with 
residuals weakness and slurring of speech was noted.  He 
denied emotional problems, although he reported frustration 
over not being able to walk well since his strokes.  He 
stated that his appetite was adequate and his sleep was good.  
Mental status examination showed that the veteran was fully 
alert and oriented; cognitive mental status screening showed 
grossly normal memory and concentration, despite the 
veteran's vague reports of reduced mental abilities.  Reading 
screen was above the 12th grade level and there was no 
evidence of a thought disorder.  The examiner noted that the 
veteran's complaints of pain were unaccompanied by nonverbal 
pain behavior.  Results of a personality inventory suggested 
a preoccupation with physical symptoms.  The diagnoses 
included history of somatoform pain disorder.  A Global 
Assessment of Functioning (GAF) score of 62 was assigned.  
The examiner indicated that the veteran's physical problems, 
advanced age, and sequelae of his stroke rendered difficult 
the determination of his current pain's impact on industrial 
capacity.  

By February 1997 rating decision, the RO increased the rating 
for the veteran's psychoneurosis to 10 percent, effective 
November 13, 1996, the date of receipt of claim for increased 
rating.  The zero percent rating for the residuals of 
hepatitis was continued.

Later that month, the veteran's attorney submitted a notice 
of disagreement with the 10 percent rating for 
psychoneurosis, claiming that the veteran was entitled to a 
100 percent rating for the disability.  He also argued that 
because the veteran had had a psychoneurosis since his 
discharge from service, he was entitled to an effective date 
of April 1945 for the increased rating.  Following issuance 
of a Statement of the Case, the veteran submitted a 
substantive appeal in October 1997 arguing that "it was 
clear and unmistakable error to reduce my percentage [for 
psychoneurosis]" and that "I should be granted benefits for 
this condition to 1945."

By November 1997 letter to the veteran and his attorney, the 
RO explained the concept of clear and unmistakable error and 
advised them that if they believed a clear and unmistakable 
error had occurred, they must state what law or regulation 
was incorrectly applied or what material fact was stated 
incorrectly.

On December 1997 VA examination for Housebound and Aid and 
Attendance, it was noted that the veteran had chronic venous 
stasis ulcers and atrial fibrillation.  It was further noted 
that he had been reevaluated by psychology and found to be 
competent.  No complaint or finding of a psychoneurosis was 
recorded as evident.

In response to the RO's November 1997 letter, the veteran's 
attorney submitted a February 1998 letter, apparently 
attempting to set forth the veteran's arguments regarding 
clear and unmistakable error.  As best the Board can 
ascertain, the essence of their argument is that the January 
1947 rating decision was clearly and unmistakably erroneous 
in reducing the rating for the veteran's psychoneurosis from 
50 to 10 percent as the evidence of record did not warrant 
such a reduction.  The attorney stated that "the clarity of 
the unmistakable error in [the January 1947 rating decision] 
becomes even more evident when one examines" the July 1950 
VA hospitalization report showing a notation of moderate 
anxiety.  He also indicated that the RO failed to consider 
the veteran's combat decorations in reaching its decision to 
reduce the veteran's rating from 50 to 10 percent.  

In February 1998, the veteran was hospitalized after he was 
involved in an automobile accident while driving himself to a 
VA medical facility for a routine geriatrics visit.  On 
admission, he was found to have a wrist fracture and 
questionable cellulitis of the left lower extremity.  During 
hospitalization, no complaint or finding of a psychoneurosis 
was noted.  However, the veteran was noted to have had a 
problem with his disposition in that he was not compliant 
with diet recommendations, driving prohibitions, etc.  In 
light of his physical decline and demonstrated poor judgment, 
he was placed in a nursing home in March 1998.  A subsequent 
report of contact shows that in April 1998, he discharged 
himself home against medical advice.

By June 1998 rating decision, the RO determined that the 
January 1947 rating decision was not clearly and unmistakably 
erroneous in reducing the rating for the veteran's 
psychoneurosis from 50 to 10 percent.  

In January 2000, the veteran and an acquaintance testified at 
a Board hearing at the RO.  At the hearing, the veteran 
denied having a nervous disability; however, he argued that 
he should be rated 100 percent for all his disabilities.  His 
acquaintance, who reported that he had been acting as the 
veteran's caregiver for the past two years, testified that 
the veteran was totally disabled due to residuals of cerebral 
vascular attack which happened several years earlier and left 
him with difficulty speaking.  He also indicated that the 
veteran became mad "real easy."  The veteran described his 
last stroke as a "humdinger."


II.  Increased rating for somatoform pain disorder

Initially, the Board finds that the veteran's claim for 
increased rating for somatoform pain disorder is well 
grounded.  Thus, VA has a duty to assist in the development 
of facts pertinent to the claim.  38 U.S.C.A. 5107(a).  
Consistent with such duty, the veteran was afforded a VA 
psychiatric examination in January 1997.  A review of that 
examination report shows that the examiner carefully reviewed 
the veteran's claims folder and provided (to the extent 
medically possible) findings on which to rate the veteran's 
disability in accordance with the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204 (1994).  In that regard, the 
Board has taken note of the examiner's statements regarding 
the difficulty of evaluating the service-connected disability 
in view of the clearly severe residuals of the veteran's two 
cerebrovascular attacks.  Thus, absent indications from the 
veteran and/or his attorney that there is outstanding, 
relevant evidence which the RO has not yet obtained (or that 
the duty to assist has otherwise not been satisfied), the 
Board finds that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's somatoform pain disorder is currently rated as 
10 percent disabling under Diagnostic Code 9422, which refers 
to somatoform disorders.  Here, the schedular criteria for 
rating psychiatric disabilities were changed, effective 
November 7, 1996.  61 Fed. Reg. 52,695-702 (Oct. 8, 1996).  
Because the veteran's claim was received at the RO after the 
effective date of the new regulations, application of the old 
regulations in this case is inappropriate.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the applicable rating criteria, a 10 percent evaluation 
is provided when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or where the symptoms 
are controlled by continuous medication.

A 30 percent evaluation is provided when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

In this case, the Board finds that the schedular criteria for 
an increased rating under 38 C.F.R. § 4.130, Diagnostic Code 
9422 have not been met so as to warrant a disability rating 
in excess of 10 percent for the veteran's somatoform pain 
disorder.  For example, there has been no evidence that the 
veteran's somatoform pain disorder results in a decrease in 
work efficiency or periods of inability to perform 
occupational tasks due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  In fact, at the January 
1997 VA psychiatric examination in January 1997, the veteran 
denied emotional problems, appetite and sleep problems, and 
mental status examination showed grossly normal memory and 
concentration, with no evidence of a thought disorder, panic 
attacks, or suspiciousness.  Likewise, there is no evidence 
that his somatoform pain disorder is productive of social 
impairment due to the symptoms set forth above.  Although the 
veteran lives by himself, he reportedly enjoys visits by 
friends and obviously maintains a good relationship with the 
acquaintance who accompanied him to his January 2000 hearing.  

In short, while the veteran is undeniably and significantly 
impaired (both physically and with poor judgment) as a result 
of prior cerebrovascular attacks, there has been no evidence 
that his service-connected somatoform pain disorder, in and 
of itself, produces occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

In light of the above, the Board finds that the schedular 
criteria for an increased rating under 38 C.F.R. § 4.130, 
Diagnostic 9422 have not been met so as to warrant a rating 
in excess of 10 percent for the veteran's somatoform pain 
disorder.

II.  Earlier effective date

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (1999).  The effective 
date of an award of increased disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date; otherwise, 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 3.105(a) (1999), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 1991).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
"error" cannot be considered valid clear and unmistakable 
error claims.  Id. at 43-44.  Also, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The U.S. Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination.  
First, either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) 
(en banc)); see also VA O.G.C. Prec. Op. No. 12-95 (May 10, 
1995), 60 Fed. Reg. 43186 (1995).

In this case, the veteran's attorney contends that the 
January 1947 rating decision was clearly and unmistakably 
erroneous in reducing the rating for the veteran's 
psychoneurosis from 50 to 10 percent.  In essence, the basis 
of his allegation is that the evidence of record did not show 
that the veteran's psychiatric condition had improved since 
his separation from service.  He also alleges that the RO 
failed to consider the veteran's combat service in the 
January 1947 rating decision and that post-January 1947 
medical evidence showing a notation of "moderate anxiety" 
supports a finding that the veteran's disability had not 
improved in severity.

In determining whether the January 1947 rating decision 
contained clear and unmistakable error, the Board must review 
the evidence that was before the RO at that time.  38 C.F.R. 
§ 3.104(a).  Additionally, as set forth above, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell, 3 Vet. App. at 314.  

In that respect, the Board notes that at the time of the 
January 1947 rating decision, a moderate psychoneurosis 
warranted a 10 percent rating under the VA Schedule for 
Rating Disabilities, Diagnostic Code 9105 (1945)).  At the 
December 1946 VA psychiatric examination, the VA examiner 
indicated that the degree of impairment that was present from 
the veteran's disability was "definite to moderate" and 
provided findings consistent with such estimation.  For 
instance, he noted that the veteran worked managing his 
father's 80 acre farm, enjoyed going to the movies, church, 
and dating.  The veteran was noted to be well oriented with 
coherent and relevant speech, and he exhibited no psychotic 
manifestations.  Thus, the contention that the rating 
reduction was clearly and unmistakably erroneous merely 
amounts to an allegation that the RO improperly weighed and 
evaluated the evidence, a claim that can never rise to the 
stringent definition of clear and unmistakable error.

With respect to the argument of the veteran's attorney that 
"the clarity of the unmistakable error in this case becomes 
even more evident when one examines" the July 1950 VA 
hospitalization report showing a notation of moderate 
anxiety, the Board notes that a determination that there was 
clear and unmistakable error must be based on the record and 
the law that existed at the time of the prior decision.  See 
Russell, 3 Vet. App. at 314.  Thus, even if it were assumed 
arguendo that a single notation of "moderate anxiety" could 
serve to warrant an increased rating under the applicable 
Rating Schedule, the Board cannot resort to the benefit of 
hindsight to evaluate whether clear and unmistakable error 
existed in the RO action in January 1947.  Thus, contentions 
that a July 1950 VA hospitalization summary shows that an 
increased rating was warranted do not provide a basis on 
which the Board can find clear and unmistakable error in a 
January 1947 rating decision.  See also Graves v. Brown, 6 
Vet. App. 166, 171 (1994).

Finally, regarding the contentions that the RO failed to 
consider the veteran's combat service in the January 1947 
rating decision constituted clear and unmistakable error, the 
Board observes that "broad-brush allegations of 'failure to 
follow the regulations' or 'failure to give due process,' or 
any other general, non-specific claim of error" cannot be 
considered valid CUE claims."  Fugo, 6 Vet. App. at 44.  In 
this case, the veteran's attorney has not specified how any 
failure by the RO to consider the veteran's combat service, 
had such alleged error not been committed, would have 
manifestly changed the outcome of the January 1947 rating 
decision.  In any event, careful review of the January 1947 
rating decision indicates that the veteran's psychoneurosis 
was acknowledged to have been incurred in combat service.

In view of the foregoing, the Board concludes that clear and 
unmistakable error in the January 1947 rating decision which 
reduced the rating for the veteran's psychoneurosis from 50 
to 10 percent has not been shown.  38 C.F.R. § 3.105(a).

In the absence of clear and unmistakable error, the effective 
date of an award of increased disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date; otherwise, 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  Evidence 
in a veteran's file which demonstrates that an increase in 
disability was "ascertainable" up to one year prior to the 
submission of a claim for VA compensation "should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
134-35 (1992).

In this case, the record shows that the veteran's most recent 
claim for an increased rating of his psychoneurosis was 
received at the RO on November 13, 1996.  There is no 
evidence that he submitted an unresolved claim (formal or 
informal) for such benefit prior to that time.  Moreover, as 
indicated above, it is not factually ascertainable from the 
evidence of record that an increased rating was warranted at 
any time during the period from November 13, 1995 to November 
13, 1996.  Consequently, the Board finds that an effective 
date prior to November 13, 1996 for the 10 percent rating for 
psychoneurosis is unwarranted.  38 C.F.R. § 3.400(o)(2).


ORDER

A rating in excess of 10 percent for somatoform pain disorder 
is denied.

In the absence of clear and unmistakable error in a January 
1947 rating decision, an effective date earlier than November 
13, 1996 is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



